Opinion of the Court by
Judge Carroll
Affirming.
In this suit by the appellee to recover damages for personal injuries sustained, as she alleged, by the negligence of the appellant company, there was a verdict and judgment in her favor for $1,200. A reversal is asked upon the grounds that the verdict was not sustained by sufficient evidence and that the trial court erred in giving instruction number one. The negligence charged was that the appellee was thrown to the street from a car that was suddenly started with a violent jerk as she was alighting from it.
Appellee testified in substance that when the car had stopped at Baxter and Hamilton avenues for the purpose of letting passengers off, she walked to the back of the car and stepped out on the platform for the purpose of getting off, and just at that time the car gave a jerk and she was thrown out into the street; that when she was standing on the platform for the purpose of getting off she had a valise in one hand and a bundle under the other arm and did not take hold of the handholds on the ear.
Her son, who was a passenger on the ear, testified that as appellee was in the act of alighting from the car it suddenly started with a lurch and the appellee fell to the street.
A witness who was standing a few feet away on the street and saw the accident, testified in substance the same as appellant and her son.
On the other hand, the conductor on the car testified that after appellee had alighted safely from the car, he *247saw her fall in the street, and that there was ho movement of the car from the time it stopped to permit passenger to alight until after appellee had alighted and was a few feet from the car.
It seems to us that the evidence in behalf of appellee was amply sufficient to take the case to the jury and to sustain the verdict, for if the car after it stopped was started, whether with or without a lurch or jerk, while appellee in the exercise of reasonable haste, was in the act of getting off, and this starting of the car threw appellee to the street, causing her to sustain injuries, the company was guilty of actionable negligence.
A street car company as a carrier of passengers is under a duty to stop its cars a sufficient length of time to give passengers desiring to alight a reasonable opportunity to do so. Under the evidence the issue between the parties was clearly made, and a very simple one. It involved the single question whether or not the car was started-while appellee was in the act of alighting from it, as there is no question made that appellee did not act with proper expedition in getting off.
With the evidence in the condition stated, the court told the jury that if they believed appellee was thrown from the platform of the car by a lurch or jerk of the car and thereby injured, they should find for her, but that if they believed she had left the car in safety and thereafter fell from any cause not connected with the movement of the car, they should find against her.
These instructions submitted in simple and correct form the only issues in the case. It is of course evident that the jury believed the story of appellee and her witnesses in preference to the evidence of the witnesses for the appellant, and as the evidence for the appellee was sufficient to support the verdict in her behalf, and the instructions are not objectionable, the judgment is affirmed.